Hall, .J.
Where the undisputed evidence showed that an engineer of a railroad company violated its rules furnished for his government in respect to passing switches and turnouts, and in respect to the speed at which trains should run and the precautions to be used by engineers to prevent collisions, and that a collision was occasioned in whole, or at least in large part from his negligence in this regard, and that such collision caused his death, a recovery by his widow against the railroad for his homicide, was contrary to law and unsupported by the evidence, whether or not there was also negligence on the part of the company’s employes on the other train with which the coilision occurred. Code, §3036 and cits ; 35 Ga., 105, 107, 108 ; 51 Id., 212 ; 59 Id., 73; 63 Id., 181, 182.
<_a) Such violation of rules appearing from the evidence for the plaintiff, semble that a non-suit should have been granted.
Judgment reversed.